Per Curiam:
Although the judgment had been docketed in a county clerk’s office, yet it still remained a judgment of the United States Circuit Court. It did not become a judgment of a court of this State, And therefore leave to sue them was not necessary under section II of the old Code.
The case of Tompkins v. Purcell (12 Hun, 662), in the First Department, decides an analogous point; that is, that proceedings supplementary cannot be taken in the Supreme Court on a judgment of the United States Court, although it has been docketed in the office of a county clerk.
As a general rule, a party has a right to sue on any cause of action which he holds. Any statutory exception to that right must be distinctly expressed.
The language of the section above cited does not distinctly, or by implication, include judgments recovered in courts other than those of this State. Nor do we think that the policy of the statute applies to any others. It is sufficient to notice in this connection that the decision above cited is a good reason why the plaintiff should desire to have a judgment in a court of this State.
The judgment must be reversed, and a new trial granted, costs to abide the event.
Present — Learned, P. J., and Bockes, J.
Judgment reversed, new trial ordered, costs to abide event.